DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2004/0075116) (“Lee”).
With regard to claim 1, figure 8 of Lee discloses a symmetrical layout structure (L1~L15) of a semiconductor device, the symmetrical layout structure (L1~L15) formed on a chip, performed in a (2^(M+1))x(2^(M+1)) array (M=4; (2^(4+1))x(2^(4+1))=32), and comprising 2^M-r (M=4, r=15, 2^4-15= 1) working units and r dummy unit(s) (r=15); and each working unit having 2^(2+M) sub-working units (M=4, 2^(2+4)=64) continuously connected by a closed trace and arranged along the closed trace in the array, wherein M (M=4) is a positive integer, r is zero or a positive integer (r=15), and each closed trace forms a parallelogram (L1~L15) that is symmetrical to a diagonal path of the array (“transistor array”, par [0035]).
With regard to claim 2, figure 8 of Lee discloses that each of the working units (L1~L15) is a current (“electric current”, par [0008]) cell, and each of the sub-working units is a sub-current cell (L1~L15). 

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             12/2/2021